Case: 18-10918      Document: 00514942636        Page: 1     Date Filed: 05/03/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                   No. 18-10918                               May 3, 2019
                                 Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk



ERIC BAGGETT,

                                                Plaintiff−Appellant,

versus

ONCOR ELECTRIC DELIVERY COMPANY, L.L.C.,

                                                Defendant− Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:17-CV-3136




Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *

      Eric Baggett sued his former employer under Title VII and the Age



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-10918    Document: 00514942636     Page: 2   Date Filed: 05/03/2019


                                 No. 18-10918

Discrimination in Employment Act (“ADEA”).           On appeal, he abandons
Title VII and complains only of the dismissal of his ADEA claim.

      The Equal Employment Opportunity Commission (“EEOC”) dismissed
Baggett’s charge as untimely. We need not rest our decision on that alleged
deficiency, however. As the district court carefully explained, “Even if the
Court were to ignore the EEOC’s dismissal of the Charge as untimely, the
allegations in the First Amended Complaint are insufficient to state a claim of
age discrimination under the ADEA. Baggett has not sufficiently alleged two
of the elements—that he was qualified for the position and that he was
(i) replaced by someone outside the protected class, (ii) replaced by someone
younger, or (iii) otherwise discharged because of his age.”

      The district court also noted that Baggett “has already amended his
pleadings once, failed to respond to the Motion to Dismiss, and did not request
leave to amend [, so] allowing Baggett the opportunity to replead would be
futile.” There is no reversible error in the district court’s determinations. The
judgment of dismissal is AFFIRMED, essentially for the reasons given by the
district court.




                                       2